


Exhibit 10.41
FIRST AMENDMENT TO
PURCHASE AND SALE CONTRACT


This First Amendment to Purchase and Sale Contract (this “Amendment”) is made as
of December 29, 2014, by and between NATIONAL PROPERTY INVESTORS 6, a California
limited partnership (“Seller”), and LARAMAR KONA REAL ESTATE ASSOCIATES LLC, an
Delaware limited liability company (“Purchaser”).


RECITALS:


A.    Seller and Purchaser have heretofore entered into a certain Purchase and
Sale Contract dated as of November 25, 2014 (the “Agreement”), providing for the
purchase and sale of the property commonly known as Colony at Kenilworth
Apartments in Towson, Maryland, on the terms and conditions set forth therein.


B.    Seller and Purchaser now desire to amend the Agreement as set forth below.


NOW, THEREFORE, in consideration of the matters recited above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:


AGREEMENTS:


1.    Incorporation of Recitals; Defined Terms. The matters recited above are
hereby incorporated in this Amendment, with the same effect and as though fully
set forth herein. Terms used in this Amendment as defined terms and not
otherwise defined herein shall have the meanings assigned to them in the
Agreement.


2.    Amendment of Agreement. The Agreement is hereby amended in the following
respects: The expiration of the Feasibility Period is hereby extended to and
including
January 13, 2015; and Seller and Purchaser agree that the Closing Date will
occur on
February 26, 2015.
        
3.    Agreement in Full Force and Effect. Except as expressly amended by this
Amendment, the Agreement remains in full force and effect, according to its
terms.


4.    Counterparts. For convenience of the parties this Amendment may be signed
in counterparts, all of which when taken together will constitute one and the
same agreement. Original signed copies of this Amendment may be transmitted to
the other party via electronic mail in pdf file form, which will be deemed to
have the same force and effect as an original signed agreement.






[Signature page follows.]
















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Amendment, as of the
date first above written.


SELLER:


NATIONAL PROPERTY INVESTORS 6,
a California limited partnership


By:    NPI EQUITY INVESTMENTS, INC.,
a Florida corporation,
its general partner




By: /s/ Mark C. Reoch
Name: Mark C. Reoch
Title: Vice President, Transactions




PURCHASER:


LARAMAR KONA REAL ESTATE ASSOCIATES LLC,
a Delaware limited liability company


By: /s/ Keith Harris
Name: Keith Harris
Title: Vice President








